        Case 4:15-cv-00479-JEG-SBJ Document 448 Filed 01/31/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA


 CHERI MARCHIONDA,

 Plaintiff,

 v.
                                                     Case No 4:15-CV-00479
 JOHN Q. HAMMONS HOTELS
 MANAGEMENT, LLC; ATRIUM TRS III,
 LP                                                     PLAINTIFF’S AMENDED WITNESS
                                                                     LIST
 Defendants.


         In addition to those witnesses previously identified by Plaintiff in her witness list filed

with the Amended Final Pretrial Order (ECF Doc. 438), Plaintiff amends her previously filed

witness list to include the following, without prejudice to any trial objection made by Plaintiff:

      1. Leah Behl, Ph.D. (by deposition designations)

Respectfully submitted on January 31, 2019 by:

/s/ Paul D. Brandes
Peter M. Villari, Esquire
Paul D. Brandes, Esquire
Villari, Brandes & Giannone, P.C.
161 Washington Street, Suite 400
Conshohocken, PA 19428
T: (610) 729-2900
pbrandes@villarilaw.com

/s/ Michael A. Hanamirian
Michael A. Hanamirian, Esquire
The Hanamirian Firm, P.C.
1608 Walnut Street, Suite 803
Philadelphia, PA 19103
T: (215) 735-4235
hana236@aol.com

/s/ Frederick W. James
Frederick W. James, Esq.
     Case 4:15-cv-00479-JEG-SBJ Document 448 Filed 01/31/19 Page 2 of 2



The James Law Firm, P.C.
2600 Grand Avenue, Suite 213
Des Moines, IA 50312
T: (515) 246-8484
frederick@jameslawfirm.com
Attys. for plaintiff
